IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0692
                            Filed January 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYMES DONALDE GOODSELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris (revocation of deferred judgment), and Linda M. Fangman (sentencing),

Judges.



      Jaymes Donalde Goodsell appeals the revocation of his deferred judgment

and the sentence imposed. AFFIRMED.




      Daniel M. Northfield, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


BOWER, Chief Judge.

       Jaymes Donalde Goodsell appeals the revocation of his deferred judgment

and the sentence imposed. We affirm.

       In October 2017, Goodsell pleaded guilty to third-degree sexual abuse, in

violation of Iowa Code section 709.4(1)(b)(3)(d) (2017), after impregnating a

fourteen-year-old. Goodsell was nineteen years old at the time and knew the

child’s age. He received a deferred judgment and was placed on probation for two

to five years, followed by placement on special probation under Iowa Code chapter

903B with the conditions that he follow the requirements of the sex-offender

registry and complete sex-offender treatment.         In November, he traveled to

Minnesota with a different fourteen-year-old “girlfriend” to live with her family,

violating his probation. As a result, a probation violation report recommended

Goodsell’s deferred judgment be revoked and he be sentenced to prison. An

arrest warrant was issued.

       In December, Goodsell was arrested on new felony charges in Minnesota

and was convicted of kidnapping and soliciting a child to engage in sexual conduct.

He was incarcerated in Minnesota until February 2021. Upon his release, he was

returned to Iowa on a warrant for his probation violations.

       At his probation revocation hearing in March, Goodsell admitted he violated

his probation with his Minnesota conviction. Goodsell requested he be allowed to

remain on probation and participate in sex-offender treatment. The court revoked

Goodsell’s deferred judgment and set the matter for sentencing.        Before the

sentencing hearing, Goodsell underwent two sex-offender risk assessments, each

of which suggested he was at high risk to reoffend.
                                         3


       At the sentencing hearing, the court imposed the statutory ten-year prison

sentence and a lifetime special sentence under Iowa Code chapter 903B. The

court did not grant Goodsell’s request to count his Minnesota sentences as time

served, instead ordering the sentence run consecutive to the Minnesota offenses.

Goodsell appeals.

       We review the revocation of a deferred judgment for an abuse of discretion.

See State v. Dolan, 496 N.W.2d 278, 279 (Iowa Ct. App. 1992). “An abuse of

discretion occurs when the court exercises its discretion on grounds or for reasons

that are clearly untenable or unreasonable.” State v. Covel, 925 N.W.2d 183, 187

(Iowa 2019).

       At his original sentencing, the district court gave Goodsell a second chance,

deferring judgment and placing him on probation. The district court may revoke a

deferred judgment if the person has violated a condition of probation and the court

decides revocation is the appropriate step to protect society and promote

rehabilitation.   See id.   Goodsell admitted he violated his probation with the

convictions in Minnesota. Furthermore, Goodsell committed the same type of

offense against a different child less than two months after the Iowa court deferred

judgment. Under these circumstances, the court did not abuse its discretion by

revoking Goodsell’s deferred judgment.

       At sentencing, Goodsell requested probation rather than a sentence of

imprisonment, stating he had secured a placement in a transitional facility and

employment. We review a sentence within the permissible statutory limits for an

abuse of discretion. State v. Wilson, 941 N.W.2d 579, 585 (Iowa 2020). Goodsell

does not suggest the district court relied on any untenable or unreasonable
                                         4


grounds in imposing sentence, nor do we discern any on this record. Sentencing

decisions of the district court are cloaked with a strong presumption in their favor.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). The court did not abuse its

discretion in imposing the statutory sentence.

       AFFIRMED.